UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4432



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHAWN LERAY BALDWIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:05-cr-00168-FWB)


Submitted: May 31, 2007                        Decided:   June 4, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Scott Coalter, MCKINNEY & JUSTICE, P.A., Greensboro, North
Carolina, for Appellant.    Michael Augustus DeFranco, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shawn Leray Baldwin pled guilty to possession of a

firearm in commerce after a felony conviction, in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2) (2000), and was sentenced to

eighty-four months in prison.      Counsel for Baldwin has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

alleging he has found no meritorious issues for appeal, but stating

as a possible ground for appeal the district court’s denial of

Baldwin’s motion to suppress.*   Baldwin was advised of his right to

file a pro se supplemental brief but has not done so.           The

Government declined to file a responding brief.   Finding no error,

we affirm.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   Moreover, we find the Government produced ample evidence

to establish police had probable cause to search Baldwin after

hearing a gunshot and seeing Baldwin frantically try to shove

something into his pants pocket. Accordingly, we find the district

court correctly denied Baldwin’s motion to suppress.

          Finding no meritorious issues for appeal, we affirm

Baldwin's conviction and sentence.       This court requires that

counsel inform Baldwin in writing of his right to petition the



     *
      Baldwin reserved the right to appeal the denial of his motion
to suppress.

                                 - 2 -
Supreme Court of the United States for further review.        If Baldwin

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.       Counsel's motion must

state that a copy thereof was served on Baldwin.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -